Citation Nr: 1201500	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-38 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss and bilateral tinnitus.  

In August 2010, the Board remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus for additional development.  Thereafter, in a May 2011 rating decision, the RO granted service connection for bilateral hearing loss.  As that award constitutes a full grant of the Veteran's hearing loss claim, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral tinnitus is related to his period of active service. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is secondary to his bilateral hearing loss. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including tinnitus, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, the Board observes that the Veteran's service separation form indicates that he served as a fire control instrument repairer during the Vietnam War.  However, his service department records do not show that he engaged in combat with enemy during his service.  Nor does the Veteran so contend.  Accordingly, the Board finds that the presumption of 38 U.S.C.A. § 1154(b) is inapplicable to his claim.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Notwithstanding his lack of combat service, the Veteran contends that he incurred significant acoustic trauma during his period of active duty.  Specifically, he asserts that, while stationed in Vietnam, he was exposed to significant noise from artillery fire while repairing equipment in the field.

While a lay person, the Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board considers it significant that the Veteran's account of noise exposure is consistent with the circumstances of his documented service in Vietnam between April 1969 and April 1970.  Accordingly, the Board finds his account to be not only competent but credible and, thus, will adjudicate this case with the assumption that he sustained acoustic trauma in the line of duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  That supports his contention of the incurrence of noise exposure in service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service trauma.

The Veteran's service medical records include a November 1965 pre-induction examination that shows normal clinical evaluations of the Veteran's head and ears. However, the report of medical history shows complaints of running ears and ear, nose, or throat trouble.  At that time, it was also noted that the Veteran had occasional earaches.  Thereafter, during an August 1968 induction examination, the Veteran again reported a history of running ears and ear, nose, or throat trouble.  Examination notes indicate that the Veteran had wax in his ears and postural vertigo.  The Veteran also reported a neck injury that occurred when he was hit in the side of the head with a case of peaches.  However, clinical evaluation of the Veteran's head and ears at that time was normal, and hearing was within normal limits.  Service medical records thereafter show that in June 1969, the Veteran was treated for a laceration above his left eyebrow.  On separation examination in April 1970, his hearing was found to be 15/15 on whispered voice testing, and clinical evaluations of the Veteran's ears and head were normal. 

The first post-service record of any hearing problems is dated in August 2004.  The Veteran's VA medical records from that time show that, while seeking treatment for low back problems, the Veteran reported ringing in the ears.  Subsequent VA medical records, dated in August 2007, show that the Veteran underwent an audiological consultation for complaints of ringing in the ears.  He reported a history of tinnitus since 1969 and a history of military noise exposure from artillery.  It was also noted that he suffered acoustic trauma during combat.  The Veteran also reported recreational noise exposure from hunting without the benefit of hearing protection.  Pure tone testing indicated mild to high frequency hearing loss in the left ear and moderate to high frequency hearing loss in the right ear.  Speech recognition scores for the left and right ear were 96 and 88 respectively.  The audiologist opined that based on the Veteran's history of military noise exposure and configuration of hearing loss, it was as likely as not that his hearing loss and tinnitus were related to his service.

Thereafter, the Veteran was seen by VA audiology again in May 2010, during which time he reported a decrease in hearing and an increase in his tinnitus.  He reported his tinnitus as intense, bilateral, and constant, with an onset years ago.  The Veteran was offered a referral to the tinnitus clinic, which he declined.

Pursuant to the Board's remand, the Veteran underwent a VA audiological examination in October 2010, during which he reported decreased hearing, bilaterally, and bilateral tinnitus.  The Veteran reported an onset of tinnitus during military service.  He reported a history of noise exposure in service as a fire control instrument repairer, at which time his primary duty was to repair weapons.  He indicated that he was transported by helicopter to combat areas to perform the repair work and was exposed to weapons fire during those times.  He also reported that he had to test fire weapons following repair, though he indicated that he did not fire weapons often.  Additionally, he reported in-service noise exposure from generators, helicopters, incoming and outgoing artillery, tank engines, and diesel trucks, without the use of hearing protection.  Regarding post service noise exposure, the Veteran denied recreational noise exposure and, occupationally, he worked in a warehouse where hearing protection devices were neither needed nor required by his employer.

Clinical tests revealed evidence of bilateral hearing loss.  The examiner noted that the Veteran's tinnitus was most likely a symptom associated with the hearing loss.  The examiner diagnosed mild to moderate sensorineural hearing loss in the left ear above 4000 Hertz, normal to moderate sensorineural hearing loss in the right ear, and bilateral subjective tinnitus.  Then, based on a review of the claims file, including the Veteran's service medical records and the August 2007 VA audiologist's opinion, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not caused by or a result of acoustic trauma during military service.  The examiner based the opinion on the Veteran's history of unprotected military noise exposure, no history of occupational/recreational noise exposure, the type/configuration of the Veteran's hearing loss, and because tinnitus often occurs with hearing loss due to noise exposure.  It was also noted that the Veteran's entrance examination showed normal hearing, and that the exit examination showed normal hearing as determined by a whispered voice test.  However, the examiner noted that the whispered voice test does not provide reliable, calibrated, frequency-specific information regarding the Veteran's hearing sensitivity, and it is possible to pass a whispered voice test with hearing loss.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA audiologist's October 2010 opinion, indicating that the Veteran's tinnitus is related to in-service acoustic trauma, is highly probative and persuasive.  That opinion was based on the VA examiner's clinical examination of the Veteran and review of his claims folder.  Moreover, that opinion shows a knowledge of the Veteran's in-service noise exposure and his history of bilateral hearing problems.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, that opinion is consistent with the other lay and clinical evidence, including the August 2007 VA audiologist's opinion, and there are no competent contrary opinions of record.

The Board finds that the preponderance of the evidence establishes a nexus between the Veteran's qualifying active service and his current tinnitus complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The October 2010 VA audiologist's opinion expressly supports such a finding and the Board has afforded that opinion great probative weight.

In addition, the Board finds that the Veteran is competent to report his exposure to acoustic trauma while repairing weapons in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has also submitted competent and credible statements with respect to having experienced ringing in his ears prior to being diagnosed with tinnitus by the VA audiological examiner.  Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  In this regard, the Board notes that in August 2004, years prior to filing a claim for VA benefits and in conjunction with treatment for an unrelated medical condition, the Veteran reported ringing in his ears.  That credible lay evidence establishes a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000). 

Furthermore, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, the Board observes that the October 2010 VA examiner indicated that the Veteran's tinnitus was most likely a symptom associated with his bilateral hearing loss.  In a May 2011 rating decision, the RO granted service connection for bilateral hearing loss.  Therefore, resolving  any doubt in favor of the Veteran, service connection for tinnitus is warranted as secondary to service-connected hearing loss.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107  (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


